4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of response to non-final rejection dated 6/8/22 is acknowledged.
Claims 1-7 are pending in the instant application.
Upon further consideration regarding the claimed water content, the previous rejections of record have been replaced with the followed new rejection:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 3846541 to Howard as evidenced by Parkinson et al., and Methyl cellulose-Wikipedia.
Instant claim 1 recites a high dose finished pharmaceutical dosage form comprising colestipol hydrochloride as an active pharmaceutical ingredient wherein the high dose finished pharmaceutical dosage form has a water content of not more than 7%. 
Howard teaches a tablet composition comprising1000g colestipol (U-26597 A) powder, 65g methylcellulose, 30g talc, 10g calcium stearate and 150g of para-chlorophenoxy that the isobutyric acid (see example 5 in col.8). 
Howard teaches U-26597 A, which according to Parkinson et al is a hydrochloride salt of colestipol.
Instant specification defines the term “high dose” as 70% w/w or more of API in a single unit of a dosage form (tablet) (page 1, l 19-20). Example 5 includes colestipol in an amount of 74.5% w/w and hence meets instant “high dose” i.e., greater than 70% w/w. The above Example 5 does not include water and thus meet instant upper limit of 7%.
Further, in col. 8, l 39-45 teaches that that the components are mixed, dried and the dried granules are prepared into tablets. 
For the claimed excipient of instant claim 2, example 5 includes methylcellulose, talc and calcium stearate, all of which read on the instant excipients.
For the binder of claim 3, example 5 teaches methylcellulose, which reads on a binder, as evidenced by Wikipedia- methyl cellulose.        
Furthermore, a reference teaching is not limited to examples and instead should be read in light of the entire teachings of the reference. Example 3 of Howard is directed to a powder (meets instant high amount o of colestipol hydrochloride) without any aqueous solutions of example 5. Thus, the powders of example 3 directed to dry powders. Therefore, it is inherent that the composition of Howard in examples 3 and 5 meet instant water content.
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Alternatively, the rejection is based on obviousness. Should applicants argue that examples 3 or 4 of Howard does not teach a dry composition comprising the claimed maximum amounts of water, one of an ordinary skill in the art would have been motivated to prepare a composition of colestipol hydrochloride (Howard) in a powder form such that the composition is dry without any water or moisture and remains stable. One of an ordinary skill in the art would have been motivated to do so because Howard desires the dry powder formulation is mixed with water before being administered to a subject (col. 8, l 19-21). Hence, one of an ordinary skill in the art would have maintained the powder in a very dry state such that the final concentration of the drug, upon mixing with water, remains the same as desired, and the presence of any moisture content would affect the stability of the composition.


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3846541 to Howard as evidenced by Parkinson et al., and Methyl cellulose-Wikipedia as applied to claims 1-3, and further in view of Viljoen et al and Arndt et al (Powder Technology, September 2018, vol.337:68-77). 
Howard, discussed above, fails to teach the amount of binder, and also lack the claimed copovidone.
Viljoen et al (Viljoen) studied effect of moisture content, temperature and exposure time on the physical stability of chitosan powder and tablets. For the binder, Viljoen teaches Kollidon VA64 (vinylpyrrolidone-vinyl acetate copolymer) (p 731, Materials & Methods), and studied the effect of binder on tablet weight, hardness, friability and disintegration was conducted. Chitosan tablets were prepared wither with pure chitosan powder, a mixture of chitosan powder with Kollidon VA64, or chitosan granules containing Kollidon VA64 that were prepared through wet granulation (lines bridging col. 1-2 on p 733). Viljoen teaches that a temperature of 30-40 degrees C produced tablets with relatively high crushing strengths (p 736, col.1). Viljoen suggest 2-5 w/w of Kollidon VA64 for binding capacity (p 739, col.2). Further, Viljoen teaches a moisture content by up to 6% w/w progressively increased compact strength due to the hydrodynamic lubrication effects of moisture, promoting transmission and utilization of compaction force and the formation of strong hydrogen bonds; and further suggests an average 4-5% equilibrium moisture content. Table 2 describe formulations subjected to various temperatures and the resulting moisture content; and further suggests that as the moisture content decreased, the tensile strength decreased. Viljoen teaches that 5% w/w Kollidon VA64 produced stable tablets (p 741, col. 2).
Arndt studied the influence of binder properties on dry granules and tablets. Arndt teaches eighteen different dry binders were studied for tensile strength and compression of tablets, including three microcrystalline celluloses, five hydroxypropyl celluloses, three povidones, three copovidones and four crospovidones, in an amount of 10% (abstract and Table 1). Arndt teaches that Kollidon CL-M and Kollidon VA64 are considered to be fine and efficient binder (p 68). Table 3 and Table 4 describes the properties of tablets and granules with different binder, including PVP PVAc 64 and the moisture content is relative constant within a type of binder (section 3.1.1 on page 71), and that the binders HPC, SSL, SFP and PVP PVAc64F are most effective binders with PVP PVAc 64F generated slightly higher tensile strength and higher friability (section 3.2 and section 3.2.3).   
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing the instant invention to modify the colestipol hydrochloride of Howard and further include copovidone as a binder in preparing the pharmaceutical composition because Viljoen teaches a moisture content by up to 6% w/w progressively increased compact strength due to the hydrodynamic lubrication effects of moisture, promoting transmission and utilization of compaction force and the formation of strong hydrogen bonds; and further suggests an average 4-5% equilibrium moisture content. Further, Arndt teaches copovidone as an effective binder that contributes to the tensile strength and tablet disintegration. While Viljoen teaches 4-5% copovidone, Table 2 of Arndt teaches 10% binder (which falls within 9-11% of claims 4 and 5). Therefore, it would have been obvious for one of an ordinary skill in the art to choose a binder, such as copovidone, in an appropriate amount with an expectation to provide the desired cohesiveness in the colestipol hydrochloride tablet and further a desired tablet strength and disintegration properties.

3.	Claims 1, 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3846541 to Howard as evidenced by Parkinson et al., and Methyl cellulose-Wikipedia, as applied to claim 1, and further Korakianiti et al (AAPS PharmSciTech 2000, vol1(4):pages 1-5) and Thoorens et al (Int Journal of Pharmaceutics, 2014).
Instant claim 6 requires microcrystalline cellulose with rod-shaped particles and claim 7 depends on claim 1, which is directed to a product. Howard, discussed above, does not teach the instant process steps. Howard also lacks the instant claim 6 i.e., microcrystalline cellulose.
	Korakianiti teaches a pelletization process in a fluid bed rotor granulator, and preparing with better flow properties, less friability, narrow particle size distribution and therapeutic advantages. Korakianiti teaches pellets produced by fluid-bed rotor granulator (col. 1, last para), including wet granulation in a fluid-bed rotary processor (page 2, l 1-3). Korakianiti studied the effect of rotor speed, amount of water sprayed and atomizing air pressure on the size and size distribution of the pellets (page 2). Korankianiti teaches a mixture of excipients i.e., lactose and microcrystalline cellulose  used to prepare pellets in a fluid-bed rotor granulator using the wet granulation technique, and drying the pellets. Page 3 (col.1-Results and Discussion) describes that the amount of water or moisture content, rotor speed (table 5) affects the size and distribution of the pellets (Fig. 1 table 4-5).       
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing the instant invention to modify the colestipol hydrochloride of Howard by including microcrystalline cellulose as a suitable excipients, and further prepare the composition of Howard by a fluid bed rotor granulation because Korakianiti teaches that the preparation of drug delivery composition by the said fluid-bed rotor granulation with microcrystalline as a carrier, and further optimizing the amounts of moisture during the process to obtain a drug delivery pellet of desirable pellet size, and also provide low friability and better flow of the pellet composition. 
With respect to the shape of microcrystalline cellulose (MCC), Thoornes teaches MCC is one of the important binder in the art of tableting (section 2, page 65) and studies the effects of various attributes such as moisture content, particle size, particle morphology, bulk density, crystallinity, degree polymerization etc (p 68-70). Thoornes teaches that length and width of the particles is important in influencing the tabletability (section 4.3). Thoornes teaches that rod-shaped MCC provides tablets of higher strength, and that the compressibility of MCC further depends on the moisture content where the high moisture content reduces the tablet density and suggest an upper moisture content of 5% and 7% (page 69). Hence, one skilled in the art would have chosen rod-shaped MCC (of Korakianiti) in the composition of Howard because Thoornes suggests rod-shaped MCC for higher tableting density. 

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive.
Claims 1-3 are rejected under 35 USC 102(a)(1) as being anticipated by US 3846541 to Howard as evidenced by Parkinson et al. and Methyl cellulose – Wikipedia.
Applicants argue that example 5 of Howard does not anticipate instant claim 1 because water of oral solid dosage forms comes from the raw materials comprising the dosage form as well as potentially the manufacturing process and/or humidity in the air. Applicants refer to Thoornes et al (of record) to show that microcrystalline cellulose has an upper loss on drying limit of 7% and argue that excipients inherently contain water. Further, it is argued that colestipol hydrochloride is hygroscopic and has the propensity to absorb moisture and swell. With example 5 of Howard, Applicants argue that the drug and excipients are granulated in a water-based solution (7.5% solution of methyl cellulose in water) and the water content of the granules after drying is not disclosed.
Applicants’ arguments are not found persuasive because while Applicants argue that excipients inherently contain water, but fail to provide any evidence that the excipients of Howard include a water content of more than 7%. While Example 5 of Howard does not explicitly state the water content, the argument that the example employs 7.5% solution of methyl cellulose in water is not persuasive because the example further described drying the granules. Furthermore, a reference teaching is not limited to examples and instead should be read in light of the entire teachings of the reference. Example 3 of Howard is directed to a powder (meets instant high amount o of colestipol hydrochloride) without any aqueous solutions that applicants argue in example 5. Thus, Howard teaches compositions without any water content. Alternatively, 
Further, the rejection is based on obviousness in the alternative. One of an ordinary skill in the art would have been motivated to prepare a composition of colestipol hydrochloride (Howard) in a powder form such that the composition is dry without any water or moisture and remains stable. One of an ordinary skill in the art would have been motivated to do so because Howard desires the dry powder formulation is mixed with water before being administered to a subject (col. 8, l 19-21). Hence, one of an ordinary skill in the art would have maintained the powder in a very dry state such that the final concentration of the drug, upon mixing with water, remains the same as desired, and the presence of any moisture content would affect the stability of the composition. Therefore, the rejection has been maintained. 
Rejections of claims under 35 USC 103(a):
  In response to the arguments regarding Diehl and Shen references, the present rejection does not rely on Diehl. Instead, the present rejection relies on Viljoen et al and Arndt et al (Powder Technology, September 2018, vol.337:68-77) for instant claimed 9-11% binder, and in particular copovidone binder. Therefore, the arguments regarding the references is moot. 
With respect to the arguments regarding claims 6 and 7, Applicants argue that nothing in Korakianiti et al., and Thoornes et al., teaches the water content limitation. However, the argument regarding the moisture content in the teachings of Howard have been addressed above. Hence, the rejection has been maintained. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        201